Citation Nr: 1626778	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-22 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right thigh muscle disorder.

2.  Entitlement to a higher rating for left elbow epicondylitis with mild degenerative joint disease, rated as 10 percent disabling prior to December 31, 2009 and as noncompensable thereafter.  

3.  Entitlement to a higher rating for right shoulder strain with degenerative joint disease, rated as 10 percent disabling.   

4.  Entitlement to a higher rating for allergic rhinitis, rated as noncompensable prior to December 3, 2013 and as 10 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from August 1994 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In August 2007, the Veteran informed VA that she had relocated to Colorado.  As a result, her case was transferred to the jurisdiction of the RO in Denver, Colorado.    

In January 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that additional evidence was associated with the claims file, namely private treatment records for spine conditions, after the issuance of the September 2015 supplemental statement of the case and September 2015 statement of the case for the right thigh muscle disorder and left elbow epicondylitis claims, respectively.  This evidence was not considered by the Agency of Original Jurisdiction (AOJ) and was submitted without a waiver of initial AOJ consideration of the evidence.  However, this evidence was reviewed and found not relevant to the instant claims, such waiver is not required.  As the Veteran's claims on appeal are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to her in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

As a final preliminary matter, in a February 2007 Veteran's Application for Compensation or Pension and an October 2010 Notice of Disagreement, the Veteran raised the issues of entitlement to service connection for a bilateral knee disorder and a right ankle disorder, respectively.  These claims have not been adjudicated by the AOJ.   Therefore, the Board does not have jurisdiction over such claims, and they are referred to the AOJ for appropriate action.    

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems

The issues of entitlement to service connection for a right thigh muscle disorder and entitlement to a higher rating for left elbow epicondylitis with mild degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In an October 2015 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and her representative that the Veteran wished to withdraw the issue of entitlement to a higher rating for right shoulder strain with degenerative joint disease, currently rated as 10 percent disabling.   

2.  In an October 2015 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and her representative that the Veteran wished to withdraw the issue of entitlement to a higher rating for allergic rhinitis, rated as noncompensable prior to December 3, 2013 and as 10 percent disabling thereafter.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to a higher rating for right shoulder strain with degenerative joint disease, currently rated as 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to a higher rating for allergic rhinitis, rated as noncompensable prior to December 3, 2013 and as 10 percent disabling thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran's representative submitted a written statement, received in October 2015, expressing the Veteran's desire to withdraw her appeal as to the issues of entitlement to a higher rating for right shoulder strain with degenerative joint disease, currently rated as 10 percent disabling and entitlement to a higher rating for allergic rhinitis, rated as noncompensable prior to December 3, 2013 and as 10 percent disabling thereafter.  As the Veteran has withdrawn her appeals as to these issues, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues and they are dismissed.



ORDER

The appeal regarding the issue of entitlement to a higher rating for right shoulder strain with degenerative joint disease, currently rated as 10 percent disabling, is dismissed.  

The appeal regarding the issue of entitlement to a higher rating for allergic rhinitis, rated as noncompensable prior to December 3, 2013 and as 10 percent disabling thereafter, is dismissed.   


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Relevant to the right thigh muscle disorder claim, the Veteran claims that she first began experiencing right thigh muscle disorder symptoms during her service and that these symptoms continued since service.  Specifically, the Veteran claims that she injured her right thigh at an in-door ski resort while on active duty in April 2006.  See January 2016 hearing transcript at 5.  Alternatively, the Veteran contends that her claimed right thigh muscle disorder pre-existed her service and was aggravated by her service.  

While the Veteran's enlistment examination is not of record, a May 1994 pre-enlistment examination report indicates normal findings as to the lower extremities.  Service treatment records (STRs) show the Veteran's complaint of pain in the right quadriceps in April 2006.  At that time, the Veteran reported feeling "burning" sensation, as well as "numbness" in her right thigh.  The treating physician noted the Veteran's report that the right thigh pain was "similar" to the Veteran's pre-service injury in high school.  The treating physician also noted the Veteran's report that she "went skiing in Dubai last time in port" while on active duty.  An assessment of minor quadriceps strain was provided.  

The Board observes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Also, a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

To date, there is no medical opinion on record addressing the April 2006 STR noting the complaint of right thigh pain and subsequent assessment of minor quadriceps strain during service.  As such, a remand is necessary in order to afford the Veteran a VA examination to determine the nature and etiology of her right thigh muscle disorder.  On remand, the VA examiner should also provide an opinion as to the Veteran's claim that her right thigh muscle disorder pre-existed her service and that such was aggravated by her service.  

The Board notes that the Veteran's enlistment examination record is not associated with the claims file.  In this regard, a May 1994 pre-enlistment examination report indicates normal findings as to the lower extremities.  An STR dated August 16, 1994 indicates that "[r]ecruit screening examination and review of the entrance medical examination and history [were] conducted this date" and that "[a]ll significant defects, if any, have been evaluated and have been determined to be non-disqualifying."  However, the entrance medical examination report is currently not associated with the claims file.  Given the need to remand for a VA examination, the AOJ should make an additional attempt to obtain the Veteran's enlistment examination report and if it is not available, should make a formal finding of unavailability and notify the Veteran as to the steps that were taken to obtain it and an explanation as to the reason(s) it is unavailable.  

Relevant to the left elbow epicondylitis claim, the Veteran was last afforded a VA examination in December 2009, nearly seven years ago.  The December 2009 VA examination report indicates that the Veteran did "not have any pain" due to her left elbow disability but that she could not "carry stuff straight with the arm."  Since that time, the record indicates the Veteran's left elbow disability symptoms have worsened.  In a September 2015 statement, the Veteran reported that her left elbow disability was "extremely painful" and that she now could not have her "arm bent for a period of time at the computer" due to pain.  During the January 2016 hearing, the Veteran again reported that she could not hold her left elbow "bent for very long at all, more than a few minutes" and that such was "very painful."  See January 2016 hearing transcript at 13.  As such, the Veteran should be scheduled for a new VA examination with respect to her left elbow epicondylitis with mild degenerative joint disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).      

While on remand, the Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to her right thigh muscle disorder and left elbow disorder claims.  Thereafter, all identified records should be obtained.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to her claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. Make an attempt to obtain any outstanding service treatment records, specifically the Veteran's enlistment examination.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of her right thigh muscle disorder.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.    

The examiner must identify all right thigh muscle disorders found to be present since February 2007.  

For each diagnosis:

(A)  If any current disorder was noted on entrance examination (if obtained), the examiner is asked to opine as to whether the disorder(s) increased in severity in service.  

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

(B)  If any current disorder was not noted on entrance examination OR the entrance examination report is not of record, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.  

In offering the requested opinions, the examiner's attention is specifically directed to the April 2006 service treatment record noting the Veteran's complaint of right quadriceps pain, to include burning and numbness and assessment of minor quadriceps strain and the Veteran's report of pre-service injury relevant to her right thigh claim during the January 2016 hearing.   

The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of her claimed right thigh muscle disorder.  A complete rationale should be given for all opinions and conclusions expressed.  

4.  After obtaining any outstanding records, schedule the Veteran to undergo a VA examination to determine the current nature and severity of her service-connected left elbow epicondylitis with mild degenerative joint disease.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner should conduct range of motion testing.  The examiner should also note whether there is any pain, weakened movement, excess fatigability or incoordination on movement in the joint, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the left elbow is used repeatedly.  If such an estimate or description of any range of motion loss cannot be provided, the examiner should explain why.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.  

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

(CONTINUED ON NEXT PAGE)










The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


